
	
		II
		111th CONGRESS
		2d Session
		S. 3915
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the recruitment and retention of physicians under the Medicare
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Rural Physician
			 Recruitment and Retention Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 is facing shortages in a wide range of health workforce professions, including
			 as many as 91,500 physicians, consisting of 46,100 specialists and 45,400
			 primary care physicians, by 2020. Many rural and other underserved areas
			 continue to experience chronic shortages.
			(2)These shortages
			 will be exacerbated as millions of previously uninsured Americans gain access
			 to health insurance and the Baby Boomer generation enters the
			 Medicare program in greater numbers.
			(3)To address the
			 physician shortage, United States medical schools have already started
			 fulfilling their commitment to expanding class size by 30 percent by the year
			 2015. However, the Medicare program has not yet increased the number of
			 approved medical residency training positions it helps support in order to
			 accommodate a 30 percent increase in medical school graduates.
			(4)From 1966 through
			 1991, Medicare physician payments reflected physician charges for health care
			 services. The Omnibus Budget Reconciliation Act of 1989 (Public Law 101–239)
			 mandated the creation of a national Medicare physician fee schedule, which was
			 implemented in 1992.
			(5)As mandated by
			 the Balanced Budget Act of 1997 (Public Law 105–33), the statutory method for
			 determining annual updates to the Medicare physician fee schedule, known as the
			 sustainable growth rate system, has resulted in a reduction in physician
			 reimbursement rates each year since 2002. With the exception of 2002, when a
			 4.8 percent decrease was applied, Congress has passed a series of bills to
			 override the reductions.
			(6)Although a number
			 of modifications to the Medicare sustainable growth rate system have been
			 proposed, Congress has yet to pass legislation that would provide for a
			 long-term alternative to the current system.
			(7)The Medicare
			 physician fee schedule establishes payment rates for more than 7,000 services.
			 Payments for each service on the fee schedule is based on 3 relative value
			 units that correspond to the 3 physician payment components of physician work,
			 practice expense, and malpractice expense.
			(8)Each relative
			 value unit is geographically adjusted to reflect the cost of providing a
			 particular service in a particular location (a locality).
			 Physician payment localities are primarily consolidations of the
			 carrier-defined localities established in 1966.
			(9)Medicare’s
			 geographic adjustment for a particular physician payment locality is determined
			 using 3 Geographic Practice Cost Indices that also correspond to the 3 Medicare
			 physician payment components of physician work, practice expense, and
			 malpractice expense.
			(10)In general,
			 Medicare Geographic Practice Cost Indices (and thus, reimbursements) are less
			 in rural areas than in urban areas largely because rural cost-of-living is
			 estimated to be lower.
			(11)Medicare
			 Geographic Practice Cost Indices are based on 1990 earnings of professionals
			 with 5 or more years of post high school education, not current physician
			 earnings, and the office rent portion of the practice expense Geographic
			 Practice Cost Index is based on 2000 residential apartment rental data from the
			 Department of Housing and Urban Development, proxy data used in place of actual
			 national data for physician office rents.
			(12)Rural physician
			 employers and rural communities recruiting physicians must pay salaries that
			 are competitive in regional and national, not local, markets.
			(13)Though the
			 percentage difference may seem small, the elderly represent a higher percent of
			 the rural population. Consequently, Medicare patients will represent a greater
			 percentage of a rural physician’s practice, and differences in payment due to
			 variation in Medicare Geographic Practice Cost Indices represent many thousands
			 of reimbursement dollars.
			(14)Furthermore,
			 commercial insurers often reimburse physicians at rates directly related to
			 Medicare’s fee schedule. As a result, the impact of any Medicare payment
			 disparity is potentially extended to non-Medicare payors as well.
			(15)Recruitment and
			 retention of rural physicians remains problematic.
			IRural physician
			 retention in Medicare
			101.Medicare physician
			 fee schedule update
				(a)Update
					(1)Remaining
			 portion of 2010Section 1848(d)(11) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)(11)) is amended—
						(A)in the heading,
			 by striking november and inserting
			 december;
						(B)in subparagraph
			 (A), by striking November 30 and inserting December
			 31; and
						(C)in subparagraph
			 (B)—
							(i)in
			 the heading, by striking remaining portion of 2010 and inserting
			 2011; and
							(ii)by
			 striking the period beginning on December 1, 2010, and ending on
			 December 31, 2010, and for.
							(2)For 2011 and
			 subsequent yearsSection
			 1848(d) of the Social Security Act (42 U.S.C. 1395w–4(d)) is amended by adding
			 at the end the following new paragraph:
						
							(12)Update for 2011
				and subsequent yearsThe
				update to the single conversion factor established in paragraph (1)(C) for 2011
				and each subsequent year shall be the percentage increase in the MEI (as
				defined in section 1842(i)(3)) for that
				year.
							.
					(b)Conforming
			 sunset of sustainable growth rateSection 1848(f)(1)(B) of the Social
			 Security Act (42 U.S.C. 1395w–4(f)(1)(B)) is amended by inserting
			 (ending with 2008) after each succeeding
			 year.
				102.Recognition of
			 equality of physician work in all geographic areas under the Medicare physician
			 fee scheduleSection
			 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is
			 amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraphs
			 (B) through the Secretary and inserting the
			 succeeding provisions of this paragraph, the Secretary; and
				(2)in subparagraph
			 (E)—
					(A)by striking
			 and before January 1, 2011,; and
					(B)by adding at the
			 end the following new sentence. For services furnished on or after
			 January 1, 2011, the preceding sentence shall not be applied in a budget
			 neutral manner..
					103.Revisions to
			 the practice expense geographic adjustment under the Medicare physician fee
			 schedule
				(a)RepealEffective
			 as if included in the enactment of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), the provisions of, and amendments made by, sections
			 3102(b) and 10324(c) of such Act and section 1108 of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152) are repealed.
				(b)Establishment
			 of floorSection 1848(e)(1)
			 of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended by adding at
			 the end the following new subparagraph:
					
						(F)Floor at 1.0 on
				practice expense geographic indexAfter calculating the practice
				expense geographic index in subparagraph (A)(i), for purposes of payment for
				services furnished on or after January 1, 2010, the Secretary shall increase
				the practice expense geographic index to 1.0 for any locality for which such
				practice expense geographic index is less than 1.0. The preceding sentence
				shall not be applied in a budget neutral
				manner.
						.
				IIRural physician
			 recruitment in Medicare
			201.Distribution of
			 additional residency positions
				(a)In
			 generalSection 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
					(1)in paragraph
			 (4)(F)(i), by striking and (8) and inserting , (8), and
			 (9);
					(2)in paragraph
			 (4)(H)(i), by striking and (8) and inserting , (8), and
			 (9);
					(3)in paragraph
			 (7)(E), by striking this paragraph, paragraph (8), and inserting
			 paragraph, paragraph (8), paragraph (9),; and
					(4)by adding at the
			 end the following new paragraph:
						
							(9)Distribution of
				additional residency positions
								(A)Number available
				for distributionThe number of additional residency positions
				available for distribution under subparagraph (B) shall be an amount that the
				Secretary determines would result in a 15 percent increase in the aggregate
				number of full-time equivalent residents in approved medical residency training
				programs (as determined based on the most recent cost reports available at the
				time of distribution).
								(B)DistributionThe
				Secretary shall increase the otherwise applicable resident limit for each
				qualifying hospital that submits an application under this subparagraph by such
				number as the Secretary may approve for portions of cost reporting periods
				occurring on or after July 1, 2011. The aggregate number of increases in the
				otherwise applicable resident limit under this subparagraph shall be equal to
				the number of additional residency positions available for distribution under
				subparagraph (A).
								(C)Considerations
				in distributionIn determining for which hospitals the increase
				in the otherwise applicable resident limit is provided under subparagraph (B),
				the Secretary shall take into account the demonstrated likelihood of the
				hospital filling the positions within the first 3 cost reporting periods
				beginning on or after July 1, 2011, made available under this paragraph, as
				determined by the Secretary.
								(D)Priority for
				certain areas
									(i)In
				generalIn determining for which hospitals the increase in the
				otherwise applicable resident limit is provided under subparagraph (B), the
				Secretary shall give preference to hospitals located in States that are in the
				lowest quartile of active physician-to-population ratio.
									(ii)Hospitals in
				other statesIn the case where the Secretary does not distribute
				all of the positions available for distribution under subparagraph (A) to
				hospitals located in States described in clause (i), the Secretary shall
				distribute the remaining positions available to qualifying hospitals in other
				States.
									(E)Application of
				per resident amounts for primary care and nonprimary careWith
				respect to additional residency positions in a hospital attributable to the
				increase provided under this paragraph, the approved FTE resident amounts are
				deemed to be equal to the hospital per resident amounts for primary care and
				nonprimary care computed under paragraph (2)(D) for that hospital.
								(F)DefinitionsIn
				this paragraph:
									(i)Reference
				resident level
										(I)In
				generalExcept as otherwise provided in subclause (II), the
				reference resident level specified in this clause for a hospital is the
				resident level for the most recent cost reporting period of the hospital ending
				on or before the date of enactment of this paragraph, for which a cost report
				has been settled (or, if not, submitted (subject to audit)), as determined by
				the Secretary.
										(II)Use of most
				recent accounting period to recognize expansion of existing program or
				establishment of new programIf a hospital submits a timely
				request to increase its resident level due to an expansion of an existing
				residency training program or the establishment of a new residency training
				program that is not reflected on the most recent cost report that has been
				settled (or, if not, submitted (subject to audit)), after audit and subject to
				the discretion of the Secretary, the reference resident level for such hospital
				is the resident level for the cost reporting period that includes the
				additional residents attributable to such expansion or establishment, as
				determined by the Secretary.
										(ii)Resident
				levelThe term resident level has the meaning given
				such term in paragraph (7)(C)(i).
									(iii)Otherwise
				applicable resident levelThe term otherwise applicable
				resident limit means, with respect to a hospital, the limit otherwise
				applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident
				level for the hospital determined without regard to this paragraph but taking
				into account paragraphs (7)(A) and
				(8)(A)
									.
					(b)IME
					(1)In
			 generalThe second sentence of section 1886(d)(5)(B)(v) of the
			 Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)) is amended to read as
			 follows: The provisions of subsections (h)(4)(H)(vi), (h)(7), (h)(8),
			 and (h)(9) shall apply with respect to the first sentence of this clause in the
			 same manner as they apply with respect to subsection
			 (h)(4)(F)(i)..
					(2)Conforming
			 amendmentSection 1886(d)(5)(B)(x) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)(x)), as added by section 5503(b)(2) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) is redesignated as
			 clause (xi) and amended by striking subsection (h)(8)(B) and
			 inserting subsection (h)(8)(B) or (h)(9)(B).
					(c)Conforming
			 amendmentSection 422(b)(2) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173) is amendment by
			 striking paragraphs (7) and (8) and inserting paragraphs
			 (7), (8), and (9).
				
